DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On pages 14-16 of the Applicant’s Response, Applicant argues that Holden fails to disclose using captured data about a user to infer an attribute, a preference, or a segment of the user and then select advertising content based on that inferred attribute, preference, or a segment. 
The Examiner respectfully disagrees because Holden discloses a system for displaying targeted content to a user. An image capture device associated with a display device may capture an image of a space associated with the user or capture data related to what is being viewed by the viewer’s eyes. Specifically, Holden teaches that one embodiment of the present disclosure may use facial recognition techniques. “For example, in addition to recognizing an object associated with user 306 accessing content and/or user's eyes 412 to determine which objects user 306 is viewing on display screen 302, one embodiment of the disclosure may use facial recognition to determine, e.g., an age of user 306. That is, an entity may associate various additional content with a target object on a target list, and may wish to tailor which of the various additional content it returns according to the user's 306 approximate age.  In such an example, one embodiment of the disclosure may use facial recognition software to determine, e.g., which of a known plurality of users is accessing content (or present in the room).  In such an embodiment, each registered user may have a stored a user profile (discussed more fully below) and the embodiment may recognize which user(s) is accessing content by capturing an image of the faces of those accessing content and comparing the captured faces to the stored image. Once determined, additional content can be tailored according to a user's age and/or stored preferences. In another embodiment, facial recognition may be used to approximate the age of user(s) accessing content using well-known facial recognition techniques (which will not be described at length here).  In this 
embodiment, there may be more than one additional content associated with a 
target object, and the processor 604 will select which to return according to 
the user's age.” ([0070]).
That is, Holden teaches using facial recognition techniques to approximate or infer a user’s age. Further still, the system can tailor additional content, such as advertisements, based on the user’s age.  Thus, Holden discloses using captured data about a user to infer an attribute, a preference, or a segment of the user and then select advertising content based on that inferred attribute, preference, or a segment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 14, 18-20, 29-30, 32-33, 37-41, 45-47, 56-57, 59-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holden et al. (US Pub. 2014/0245335), herein referenced Holden.
Regarding claim 1, Holden discloses “A set-top box ([0036], Fig. 1) comprising: 
an access network interface to communicatively couple the set-top box to an access network ([0030]-[0034], [0035], Figs. 1-2, i.e., external network); and 
a display device interface to communicatively couple the set-top box to a display device ([0036]-[0037], Figs. 1-2, i.e., display devices connected to set-top box); 
wherein the set-top box is configured to capture information about a viewer ([0003]-[0004], [0040]-[0041], [0070], [0092], Figs. 1-4, 17, i.e., the gateway including the set-top box may use a camera to capture a user and user environment); 
wherein the set-top box is configured to infer an attribute, preference, or segment of the viewer based on the captured information, the attribute, preference, or segment of the viewer includes at least one of: an identity of the viewer, an age of the viewer, a sex of the viewer, a race of the viewer, a nationality of the viewer, a native language of the viewer, an occupation of the viewer, a hobby of the viewer, a disease of the viewer, a marital status of the viewer, a health condition of the viewer, a financial condition of the viewer, a consumer preference of the viewer, a dietary preference of the viewer, a 
wherein advertising content is selected based, at least in part, on the viewer information captured by the set-top box ([0003]-[0004], [0051]-[0054], [0070], Figs., 1-4, 6a-c, i.e., additional content such as television commercials are selected based on objects identified in the captured image and identified user) and the attribute, preference, or segment inferred by the set-top box ([0070], i.e., advertisements may be selected based on the age of the viewer); 
wherein the set-top box is configured to receive, from the access network coupled to the set-top box, primary content and the selected advertising content ([0030]-[0034], [0048], [0054], [0066], Figs. 1-4, 6a-c, i.e., the viewer is receiving a football game along with additional content including advertisements); and 
wherein the set-top box is configured to play the primary content on the display device with the selected advertising content inserted therein.” ([0036], Figs. 1-4, 6a-c).
Regarding claim 2, Holden discloses “wherein the set-top box is at least one of: implemented as a part of a home gateway and implemented as a standalone device.” ([0036], Fig. 1, i.e., gateway device 111 may be a set-top box).
Regarding claim 3, Holden discloses “wherein multiple display devices are coupled to the set- top box.” ([0036], Fig. 1, i.e., gateway 111 may be connected to personal computer, laptop computer, display device, wireless device).
claim 4, Holden discloses “wherein at least one display device is coupled to the set-top box via a local area network.” ([0036], Fig. 1, i.e., local network interface includes MoCA interfaces, Ethernet interfaces, universal serial bus (USB) 
interfaces, wireless interfaces (e.g., IEEE 802.11, IEEE 802.15), analog twisted pair interfaces, Bluetooth interfaces).
Regarding claim 5, Holden discloses “wherein the access network communicatively coupled to the set-top box comprises at least one of: a cable network, a public switched telephone network, a passive optical network, a cellular wireless network, an unlicensed radio frequency spectrum network, an Internet Protocol network, an Internet network, and satellite network.” ([0030]-[0033], Fig. 1, i.e., external network includes networks of Internet devices, telephone networks, cellular telephone networks, fiber optic networks, local wireless networks (e.g., WiMAX), satellite networks).
Regarding claim 8, Holden discloses “wherein the display comprises at least one of a television and a computer monitor.” ([0036]-[0037], [0040], Figs. 1-4, i.e., television, computer monitor).
Regarding claim 9, Holden discloses “wherein the primary content comprises at least one of video content, audio content, image content, and text content.” ([0034]-[0035], [0048]-[0049], Figs. 1-4, 6a-c, i.e., a football game is provided to the viewer).
Regarding claim 10, Holden discloses “wherein the advertising content comprises at least one of video content, audio content, image content, and text content.” ([0003]-[0004], [0051]-[0054], [0070], Figs., 1-4, 6a-c, i.e., additional content such as television commercials are selected based on objects identified in captured image and identified user).
claim 11, Holden discloses “wherein the set-top box is configured to display a user interface for the set-top box on the display device.” ([0085]-[0091], Figs. 16a-d, i.e., user interfaces).
Regarding claim 12, Holden discloses “wherein the set-top box is configured to receive input for a user interface of the set-top box via at least one of a remote control, a mobile application executing on a mobile device, and input device of the set-top box.” ([0037], Figs. 1-2, i.e., remote control).
Regarding claim 14, Holden discloses “wherein the set-top box is configured to capture differentiated information about individual ones of a plurality of viewers of the display device; and wherein the advertising content is selected based, at least in part, on the captured differentiated information about individual ones of a plurality of viewers of the display device.” ([0042], [0070], Figs. 1-5, 6a-c, i.e., using facial recognition software to determine which of a known plurality of users is accessing content or present in the room to provide tailored additional content).
Regarding claim 18, Holden discloses “wherein advertising content is selected by at least one of: the set-top box and an entity deployed outside of the set-top box; and wherein the selected advertising content is inserted into the selected primary content at least one of: at the set-top box and at an entity deployed outside of the set-top box.” ([0003]-[0004], [0035], [0059], Figs. 1-5, i.e., application server may select and insert advertisements in a video stream).
Regarding claim 19, Holden discloses “at least one camera sensor; wherein the information captured by the set-top box comprises camera imaging information captured 
Regarding claim 20, Holden discloses “wherein the camera imaging information captured using the camera imaging sensor is used to identify individual viewers using camera physical attribute recognition.” ([0042], [0070], Figs. 1-5, 6a-c, i.e., using facial recognition software to determine which of a known plurality of users is accessing content or present in the room to provide tailored additional content).
Regarding claim 29, Holden discloses “wherein an inference made based, at least in part, on the information captured by the set-top box is confirmed using at least one of: the set-top box; a remote control associated with the set-top box; and a mobile application associated with the set-top box, the mobile application running on a mobile device.” ([0036]-[0037], [0070], [0085]-[0091], Figs. 1-2, 16a-d, i.e., a user’s age is approximated and confirmed using the set-top box).
Regarding claim 30, Holden discloses “wherein the set-top box is configured to offer the viewer at least one of the following in exchange for providing additional information about the viewer: promotional primary content and a promotional service upgrade.” ([0055], [0082], [0086]-[0089], Figs. 1-4, 16a-c, i.e., a user may be associated with a loyalty program, wherein a user is rewarded with loyalty points or other promotional offers for identified objects in their surroundings. The viewer gives consent to capturing their surroundings. When a specific object brand is identified, loyalty points may be added to a user profile or account, thus receiving a promotional service upgrade).
claim 32, Holden discloses “wherein the set-top box is configured to capture information about the viewer that is not based on the viewer logging into an account.” ([0003]-[0004], [0051]-[0054], [0070], Figs., 1-4, 6a-c, i.e., additional content such as television commercials are selected based on objects identified in the captured image and identified user).
Regarding claim 33, Holden discloses “wherein the information captured by the set-top box comprises at least one of: identification information indicative of an identity of the viewer; engagement information indicative of engagement of the viewer with at least one of the advertising content and the primary content; and viewing information indicative of viewing by the viewer of at least one of the advertising content and the primary content.” ([0042]-[0045], [0070], Figs. 1-5, 6a-c, i.e., using facial recognition software to determine which of a known plurality of users is accessing content or present in the room to provide tailored additional content. In addition, a user’s gaze may be determined).
Regarding claim 37, Holden discloses “A method comprising: capturing, by a set-top box, information about a viewer using the set-top box to display primary content ([0003]-[0004], [0040]-[0041], [0070], [0092], Figs. 1-4, 17, i.e., the gateway including the set-top box may use a camera to capture a user and user environment); 
inferring, by the set-top box, an attribute, preference, or segment of the viewer based on the captured information, the attribute, preference, or segment of the viewer includes at least one of: an identity of the viewer, an age of the viewer, a sex of the viewer, a race of the viewer, a nationality of the viewer, a native language of the viewer, an occupation of the viewer, a hobby of the viewer, a disease of the viewer, a marital 
and playing, using the set-top box, primary content with the advertising content inserted therein that was selected based, at least in part, on the information captured by the set-top box ([0030]-[0035], [0048], [0054], [0066], Figs. 1-4, 6a-c, i.e., the viewer is receiving a football game along with additional content including advertisements) and the attribute, preference, or segment inferred by the set-top box.” ([0070], i.e., advertisements may be selected based on the age of the viewer).
Regarding claim 38, claim 38 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 39, claim 39 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
Regarding claim 40, claim 40 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 41, claim 41 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 14.
Regarding claim 45, claim 45 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 18.
claim 46, claim 46 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 19.
Regarding claim 47, claim 47 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 20.
Regarding claim 56, claim 56 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 29.
Regarding claim 57, claim 57 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 30.
Regarding claim 59, claim 59 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 32.
Regarding claim 60, claim 60 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 33.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of Klein et al. (US Pub. 2012/0159546), herein referenced as Klein.
Regarding claim 6, Holden fails to explicitly disclose “a tuner configured to select primary content for playing on the display device.”
Klein teaches the technique of providing a tuner configured to select primary content for playing on the display device ([0014]-[0015], [0026], Fig. 1, i.e., a tuner is provided in the set-top box or television). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a tuner configured to select primary content for playing on the display device as taught by Klein, to improve the targeted advertisement system of Holden for the predictable result of selectively tuning selected channels for reception and display. 
Regarding claim 7, Holden fails to explicitly disclose “wherein the tuner comprises at least one of a cable television tuner, a satellite television tuner, and a streaming content tuner.”
Klein teaches the technique of providing wherein the tuner comprises at least one of a cable television tuner, a satellite television tuner, and a streaming content tuner ([0014]-[0015], [0026], Fig. 1, i.e., a tuner is provided in the set-top box or television in a cable network). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the tuner comprises at least one of a cable television tuner, a satellite television tuner, and a streaming content tuner as taught by Klein, to improve the 
Regarding claim 13, Holden fails to explicitly disclose “wherein the set-top box is configured to interact with a mobile application running on a mobile device in order to provide a user interface for the set-top box.”
Klein teaches the technique of providing wherein the set-top box is configured to interact with a mobile application running on a mobile device in order to provide a user interface for the set-top box ([0026], [0035], [0048]-[0049, Figs. 3-4, i.e., a remote control application running a mobile device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the set-top box is configured to interact with a mobile application running on a mobile device in order to provide a user interface for the set-top box as taught by Klein, to improve the targeted advertisement system of Holden for the predictable result of providing the viewer the convenience of controlling their set-top box using a ubiquitous, multi-function device. 

Claims 15-17, 21-24, 42-44, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of Roberts et al. (US Pub. 2012/0304206), herein referenced as Roberts.
Regarding claim 15, Holden fails to explicitly disclose “wherein the set-top box is configured to communicate the information captured by the set-top box to an aggregation entity, wherein the information captured by the set-top box is used to update a profile for the viewer.” 

Regarding claim 16, Holden discloses “wherein the profile for the viewer is used for selecting the advertising content.” ([0070], i.e., additional content can be tailored based on a user profile including stored preferences).
Regarding claim 17, Holden fails to explicitly disclose “wherein the information captured by the set-top box is used in suggesting primary content to be viewed by the viewer.”
Roberts teaches the technique of providing wherein the information captured by the set-top box is used in suggesting primary content to be viewed by the viewer ([0032], i.e., media content recommendations may be based on detected ambient actions). Thus, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 21, Holden fails to disclose “at least one thermal imaging sensor; wherein the information captured by the set-top box comprises thermal imaging information captured using the thermal imaging sensor.”
Roberts teaches the technique of providing at least one thermal imaging sensor; wherein the information captured by the set-top box comprises thermal imaging information captured using the thermal imaging sensor ([0012], [0017]-[0019], Fig. 4, i.e. detection device may include a thermal sensor device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing at least one thermal imaging sensor; wherein the information captured by the set-top box comprises thermal imaging information captured using the thermal imaging sensor as taught by Roberts, to improve the targeted advertisement system of Holden for the predictable result of providing an advanced imaging technique for monitoring viewers when conditions would prevent traditional cameras from capturing good images. 
Regarding claim 22, Holden fails to explicitly disclose “wherein the thermal imaging information captured using the thermal imaging sensor is used to identify individual viewers using thermal physical attribute recognition.”

Regarding claim 23, Holden fails to explicitly disclose “at least one microphone; wherein the information captured by the set-top box comprises audio information captured using the microphone.”
Roberts teaches the technique of providing at least one microphone; wherein the information captured by the set-top box comprises audio information captured using the microphone ([0017], [0019]-[0020], i.e., audio sensor device may be a microphone). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing at least one microphone; wherein the information captured by the set-top box comprises audio information captured using the microphone as taught by Roberts, to improve the targeted advertisement system of Holden for the predictable result of identifying a viewer via voice recognition.  
claim 24, Holden fails to disclose “wherein the audio information captured using the microphone is used to identify individual viewers using voice recognition.”
Roberts teaches the technique of providing wherein the audio information captured using the microphone is used to identify individual viewers using voice recognition ([0017], [0019]-[0020], i.e., voice recognition to determine one more voice attributes). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the audio information captured using the microphone is used to identify individual viewers using voice recognition as taught by Roberts, to improve the targeted advertisement system of Holden for the predictable result of identifying a viewer via voice recognition.  
Regarding claim 42, claim 42 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 15.
Regarding claim 43, claim 43 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 16.
Regarding claim 44, claim 44 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 17.
Regarding claim 48, claim 48 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 21.
Regarding claim 49, claim 49 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 22.
claim 50, claim 50 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 23.
Regarding claim 51, claim 51 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 24.

Claims 28, 31, 55, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of Krieger et al. (US Pub. 2018/0316966), herein referenced as Krieger.
Regarding claim 28, Holden fails to explicitly disclose “wherein an inference made based, at least in part, on the information captured by the set-top box is confirmed using additional information.”
Krieger teaches the technique of providing wherein an inference made based, at least in part, on the information captured by the set-top box is confirmed using additional information ([0016], [0024], Fig. 1B, i.e., the viewer registers an image of his face with the video service. When the viewer subsequently access his account, the multimedia device may capture a current image of the viewer's face and use that image to verify the presence and authenticate the identity of the viewer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein an inference made based, at least in part, on the information captured by the set-top box is confirmed using additional information as taught by Krieger, to improve the targeted advertisement system of Holden for the predictable result of providing a passive approach to viewer authentication thereby enhancing the viewer’s viewing experience ([0016]).
claim 31, Holden fails to explicitly disclose “wherein the additional information provided by the viewer is used to confirm an inference made based, at least in part, on the information captured by the set-top box.” 
Krieger teaches the technique of providing wherein the additional information provided by the viewer is used to confirm an inference made based, at least in part, on the information captured by the set-top box ([0016], [0024], Fig. 1B, i.e., the viewer registers an image of his face with the video service. When the viewer subsequently access his account, the multimedia device may capture a current image of the viewer's face and use that image to verify the presence and authenticate the identity of the viewer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information provided by the viewer is used to confirm an inference made based, at least in part, on the information captured by the set-top box as taught by Krieger, to improve the targeted advertisement system of Holden for the predictable result of providing a passive approach to viewer authentication thereby enhancing the viewer’s viewing experience ([0016]).
Regarding claim 55, claim 55 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 28.
Regarding claim 58, claim 58 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 31.

Claims 34-36, 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of Shkedi (US Pub. 2009/0172728), herein referenced as Shkedi.
claim 34, Holden fails to explicitly disclose “wherein the set-top box is provided by a service provider that provides an additional communication service to a home in which the set-top box is installed; wherein information captured by the service provider in connection with providing the additional communication is combined with the information captured by the set-top box; and wherein a combination of the information captured by the service provider in connection with providing the additional communication service and the information captured by the set-top box is used in connection with at least one of: selecting advertising content provided via the set-top box; selecting advertising content provided via the additional service; identifying the viewer; inferring at least one attribute of the viewer; and confirming an inference made based on only one of the information captured by the service provider in connection with providing the additional communication service and the information captured by the set-top box.”
Shkedi teaches the technique of providing wherein the set-top box is provided by a service provider that provides an additional communication service to a home in which the set-top box is installed ([0006], [0050], i.e., internet service provider and television provider may be a single entity); wherein information captured by the service provider in connection with providing the additional communication is combined with the information captured by the set-top box ([0024], [0026], [0029], [0039], [0042], [0061], i.e., the system forms a user profile that associates online activity and television activity for behavioral targeting of advertisements); and wherein a combination of the information captured by the service provider in connection with providing the additional communication service and the information captured by the set-top box is used in 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing information captured by a service provider and information captured by the set-top box to provide selected advertising content and confirming an inference made based on only one of the information captured by the service provider in connection with providing the additional communication service and the information captured by the set-top box as taught by Shkedi, to improve the targeted advertisement system of Holden for the predictable result of delivering targeted advertisements based on their television 
viewing or interacting behavior to link a user's television and online activities ([0037]).
Regarding claim 35, Holden fails to explicitly disclose “wherein the additional services comprise at least one of: Internet service, landline telephone service, home security monitoring service, Internet-of-Things (loT) service, and cellular service.” 
Shkedi teaches the technique of providing wherein the additional services comprise at least one of: Internet service, landline telephone service, home security 
Regarding claim 36, Holden fails to explicitly disclose “wherein the information captured by the service provider in connection with providing the additional communication comprises at least one of: an Internet Protocol address that is accessed using the additional communication service, a telephone number that is called, or called from, using the additional communication service, and a service that is accessed using the additional communication service.”
Shkedi teaches the technique of providing wherein the information captured by the service provider in connection with providing the additional communication comprises at least one of: an Internet Protocol address that is accessed using the additional communication service, a telephone number that is called, or called from, using the additional communication service, and a service that is accessed using the additional communication service ([0007], [0014], [0029], [0043], i.e., IP address). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein 
Regarding claim 61, claim 61 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 34.
Regarding claim 62, claim 62 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 35.
Regarding claim 63, claim 63 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 36.

Claims 64, 66 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of Zhou et al. (US Pub. 2012/0110071), herein referenced as Zhou.
Regarding claim 64, Holden fails to explicitly disclose “wherein the attribute, preference, or segment of the viewer is inferred using machine learning.”
Zhou teaches the technique of providing wherein the attribute, preference, or segment of the viewer is inferred using machine learning ([0006]-[0007], [0018], [0052], [0056]-[0057], i.e., attribute value can be inferred using a machine learning algorithm).

Regarding claim 66, claim 66 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 64.

Claims 65, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of Barney et al. (US Pub. 2015/0237395), herein referenced as Barney.
Regarding claim 65, Holden discloses a set-top box ([0036], Fig. 1), however fails to disclose “… determine the accuracy of the attribute, preference, or segment of the viewer by applying a correlation coefficient to the attribute, preference, or segment.”
Barney teaches the technique of determining the accuracy of the attribute, preference, or segment of the viewer by applying a correlation coefficient to the attribute, preference, or segment ([0054]-[0055], [0062]-[0063], i.e., determining if a correlation coefficient for a demographic trait exceeds a threshold. If not, decreasing a confidence score for a trait, thus determining an accuracy of a demographic trait).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining the accuracy of the attribute, preference, or segment of the viewer by applying a correlation coefficient to the attribute, preference, or segment as taught by Barney, to improve the 
Regarding claim 67, claim 67 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 65.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 5, 2021